Title: To James Madison from Frederick Jacob Wichelhausen, 16 July 1806
From: Wichelhausen, Frederick Jacob
To: Madison, James



Sir:
Bremen, the 16th July 1806.

Begging leave to confirm herewith the Contents of my last Respects of the 23rd Ult. I have now the honor to transmit, in conformity with my Duty, the semi-annual list of american vessels arrived at and sailed from the Rivers Weser and Jahde, which is drawn out as correct.
In this moment the Weser is quite free again for neutral vessels coming from neutral ports, which gives new life to the navigation and trade of this city; all Vessels however arriving from french or spanish Ports are obliged to go to Tonningen, and unload their Cargoes there, whereby they suffer great detention and additional Charges.  With the highest Respect, I have the honor to subscribe Sir, Your most obedient and humble Servant

Fred. Jacob Wichelhausen

